Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 - 11, 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Naftalin et al., US 2009/0100648 in view of Delprat et al., US 2001/0055447.
Regarding Claim 1, Naftalin et al. disclose a sealable securing system, comprising: a hook member 26 including a first base 16, at least one hook group 28 coupled to the first base, and a first seal 32 formed of a material coupled to the first base, wherein the first seal (32) has a width, and [wherein the hook member is configured to be secured to a first component]; and a loop member 22 including a second base 16, at least one loop group 24 coupled to the second base, and a second seal 30 formed of the material coupled to the second base, [wherein the loop member is configured to be secured to a second component], the hook member (26) and the loop member (22) being configured to removably secure to one another.
wherein the second seal has a second width that differs from the first width. It is noted that the different widths allow for an easy alignment of the first and second seals when the hook member and the loop member are positioned to engage each other. Delprat et al. teach an alignment (accuracy) feature wherein the second seal (combination of multiple waveguides 340 in figure 5) has a second width that differs (wider) from the first width of the first seal (combination of multiple waveguides 240). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the width of the second seal of Naftalin et al. to be wider as taught by Delprat et al. to provide a quicker securing of the hook member and the loop member since the seals can be aligned with a degree of freedom.  
Regarding Claim 2, the combination of Naftalin et al. and Delprat et al. teaches the sealable securing system of claim 1. Naftalin et al. further disclose wherein the at least one hook group (28) securely connects to the at least one loop group (24) when the hook member (26) is connected to the loop member (22), and wherein the first seal (32) sealingly engages the second seal (30) when the hook member is connected (figure 4) to the loop member.

Regarding Claim 4, the combination of Naftalin et al. and Delprat et al. teaches the sealable securing system of claim 3. Naftalin et al. further disclose wherein the first seal (32) extends from the first base (16) between the first hook group (28) and the second hook group (28), and wherein the second seal (30) extends from the second base (16) between the first loop group (24) and the second loop group (24).
Regarding Claim 5, the combination of Naftalin et al. and Delprat et al. teaches the sealable securing system of claim 1. Naftalin et al. further disclose wherein the at least one hook group (28) and the first seal (32) extend along an entire length of the first base (16), and wherein the at least one loop group (24) and the second seal (30) extend along an entire length of the second base (16).
Regarding Claim 6, the combination of Naftalin et al. and Delprat et al. teaches the sealable securing system of claim 1. The combination does not expressly teach the first seal is wider than the second seal. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the first seal reversibly replaced with the second In re Einstein, 8 USPQ 167.
Regarding Claim 7, the combination of Naftalin et al. and Delprat et al. teaches the sealable securing system of claim 1. Delprat et al. further teach wherein the second seal (340) is wider than the first seal (t240).
Regarding Claim 8, the combination of Naftalin et al. and Delprat et al. teaches the sealable securing system of claim 1. Naftalin et al. further disclose wherein each of the first seal and the second seal is formed of an elastomeric material such as urethane foam, pliable rubber, or silicon. The combination does not expressly teach the elastomeric material is closed-cell foam. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to consider closed-cell foam as the selected elastomeric material, since it has been held to be within the general skill of a worker in the art to select a known (commercially available) material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Regarding Claim 9, the combination of Naftalin et al. and Delprat et al. teaches the sealable securing system of claim 1. Naftalin et al. further disclose wherein the at least one hook group (28) comprises a plurality of hooks, and the at least one loop group (24) comprises a plurality of loops, wherein the plurality of hooks are configured to selectively mate with the plurality of loops.

Regarding Claim 11, the combination of Naftalin et al. and Delprat et al. teaches the sealable securing system of claim 1. Naftalin et al. further disclose, in an additional embodiment, wherein one or both of the first seal or the second seal (42) comprises a bulb seal (bulb-like sealing element 42 can be seen in figure 8 and 10).
Concerning claims 13 and 14, given the structure of a sealing apparatus, the structural elements of the combination of Naftalin et al. and Delprat et al. would render the claimed method steps obvious since such would be a logical manner of using the combination.
Regarding Claim 13, Naftalin et al. disclose a sealable securing method, comprising: providing a hook member 26 including a first base 16, at least one hook group 28 coupled to the first base, and a first seal 32 formed of a material coupled to the first base on a first component 40, wherein the first seal has a first width; providing a loop member 22 including a second base 16, at least one loop group 24 coupled to the second base, and a second seal 30 formed of the material coupled to the second base on a second component 40; and removably securing the hook member (26) to the loop member (22).
wherein the second seal has a second width that differs from the first width. It is noted that the different widths allow for an easy alignment of the first and second seals when the hook member and the loop member are positioned to engage each other. Delprat et al. teach an alignment (accuracy) feature wherein the second seal (combination of multiple waveguides 340 in figure 5) has a second width that differs (wider) from the first width of the first seal (combination of multiple waveguides 240). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the width of the second seal of Naftalin et al. to be wider as taught by Delprat et al. to provide a quicker securing of the hook member and the loop member since the seals can be aligned with a degree of freedom.
Regarding Claim 14, the combination of Naftalin et al. and Delprat et al. teaches the sealable securing system of claim 13. Naftalin et al. further disclose wherein the removably securing comprises: securely connecting the at least one hook group (28) to the at least one loop group (24) when the hook member (26) is connected to the loop member (22); and engaging the first seal (32) and the second seal (30) when the hook member (26) is connected (figure 4) to the loop member (22).
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Naftalin et al., US 2009/0100648 in view of Allan, US 5,088,162.
12 is rejected under 35 U.S.C. 103 as being unpatentable over Naftalin et al., US 2009/0100648 in view of Delprat et al., US 2001/0055447 as applied to claim 1 above, and further in view of Allan, US 5,088,162.
Regarding Claim 12, the combination of Naftalin et al. and Delprat et al. teaches the sealable securing system of claim 1 except for wherein one or both of the first seal or the second seal comprises a plurality of resilient blade seals. Allan teaches an apparatus wherein the first seal comprises a plurality of resilient blade seals 72 (between ridges 73 in figure 11). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the shape of the sealing elements of the combination of Naftalin et al. and Delprat et al. to include a plurality of blades as taught by Allan in order to provide an alternative shape of the sealing elements that would assist in the water impermeable nature of the seal. 
Claims 15 - 19 are rejected under 35 U.S.C. 103 as being unpatentable over Holvoet et al., US 2012/0018580 in view of Naftalin et al., US 2009/0100648 and Delprat et al., US 2001/0055447.
Regarding Claim 15, Holvoet et al. disclose a vehicle comprising: an interior cabin; a first insulation blanket 6 within the interior cabin; a second insulation blanket 8 within the interior cabin; and a sealable securing system 60 that sealingly and securely connects the first insulation blanket (6) and the second insulation blanket (8). Holvoet et al. do not explicitly disclose wherein the sealable securing system comprises: a hook member secured to the first insulation blanket, wherein the hook member includes a first base, at least one hook group coupled to the first base, and a first seal formed of a material coupled to the first base, wherein the first seal has a first width, and wherein the at least one hook group comprises a plurality of hooks; and a loop member secured to the second insulation blanket, wherein the loop member includes a second base, at least one loop group coupled to the second base, and a second seal formed of the material coupled to the second base, wherein the second seal has a second width that differs from the first width, wherein the at least one loop group comprises a plurality of loops, wherein the plurality of hooks are configured to selectively mate with the plurality of loops, and wherein the first seal is wider than the second seal, or wherein the second seal is wider than the first seal, the hook member and the loop member being removably secured to one another, wherein each of the first seal and the second seal is formed of closed-cell foam.
The combination of Naftalin et al. and Delprat et al. teaches a sealing system as rejected in the claims 1 - 11 above. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the securing system of Holvoet et al. to include a sealable securing system as taught by the combination of Naftalin et al. and Delprat et al. in order to provide an alternatively known securing system for the blankets to attach and sealed from water moisture. 

Regarding Claim 17, the combination of Holvoet, Naftalin et al. and Delprat et al. teaches the vehicle of claim 15. Naftalin et al. further teach the securing system as rejected in claim 3 above.
Regarding Claim 18, the combination of Holvoet, Naftalin et al. and Delprat et al. teaches the vehicle of claim 15. Naftalin et al. further teach the securing system as rejected in claim 10 above.
Regarding Claim 19, the combination of Holvoet, Naftalin et al. and Delprat et al. teaches the vehicle of claim 15. Naftalin et al. further teach the securing system as rejected in claim 11 above.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Holvoet et al., US 2012/0018580 in view of Naftalin et al., US 2009/0100648 and Delprat et al., US 2001/0055447 as applied to claim 15 above, and further in view of Allan, US 5,088,162.
Regarding Claim 20, the combination of Holvoet, Naftalin et al. and Delprat et al. teaches the vehicle of claim 15. Allan further teaches the resilient blade seals as rejected in claim 12 above.
Response to Arguments
Applicant’s arguments with respect to amended claim(s) 1 - 20 have been considered but are moot because a new ground of rejection has been set forth 
It is noted that Applicant has disclosed the first and second seals 116 and 128 may be formed of different types of materials in paragraph [0043] as an alternative to the first and second seals being formed of the same type of material. There is no criticality or requirement for the first and second seals being only formed of the same material.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 for similar art cited.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROWLAND DO whose telephone number is (571)270-5737. The examiner can normally be reached Monday-Thursday 8:30 - 7:00 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VICTOR D BATSON can be reached on 571-272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 



	/R.D./          Examiner, Art Unit 3677                                                                                                                                                                                              

/VICTOR D BATSON/          Supervisory Patent Examiner, Art Unit 3677